Citation Nr: 0413760	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus 
Type II.

2.  Entitlement to service connection for cardiovascular 
disease, to include ischemia, claimed as secondary to 
service-connected diabetes mellitus Type II.

3.  Entitlement to service connection for impotence claimed 
as secondary to service-connected diabetes mellitus Type II.

4.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
and a November 2002 Supplemental Statement of the Case.  The 
March 2002 rating decision initially denied service 
connection for diabetes mellitus Type II, as well as service 
connection for hypertension, coronary artery disease and 
congestive heart failure, impotence, and special monthly 
compensation for loss of use of a creative organ.  The 
November 2002 Supplemental Statement of the Case granted 
service connection for diabetes mellitus, but continued to 
deny the other claims.  In November 2003, the veteran 
testified at an informal hearing and the transcript is of 
record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), further 
evidentiary development is necessary in this case.

According to recent VA examinations on file, the veteran 
sought treatment in January 2001 because of chest pain.  He 
was evaluated as having high blood pressure.  In February 
2001, the veteran sought treatment again complaining of a 
"throbbing" feeling in the chest, that the left side of his 
face felt "swollen and numb," that he had episodes where 
his entire vision went black in the left eye, and that he 
felt dizzy after walking a distance.  The veteran was 
diagnosed as having malignant, likely longstanding, essential 
hypertension.  At that time, a stress test was equivocal for 
ischemia.  

An April 2001 VA assessment of the stress and rest images for 
the heart showed evidence of reversible perfusion defect in 
the proximal and mid-anterior wall.  The findings were 
consistent with mild reversible ischemia in the proximal and 
mid-anterior wall, and a small focal area of the mid-anterior 
wall shows subendocardial scarring.  By May 2001, the veteran 
was diagnosed as having diabetes mellitus Type II.  

At a VA examination for the heart in December 2001, however, 
the examiner did not find that the veteran had definitive 
diabetes mellitus, but rather it appeared that the veteran 
had glucose intolerance because, according to the examiner, 
the lab results did not show diabetes mellitus.  Based on 
this, the examiner opined that the hypertension could not be 
secondary to diabetes mellitus.  The veteran was diagnosed as 
having ischemic heart disease secondary to hypertensive 
cardiovascular disease and not secondary to diabetes 
mellitus.  Additionally, the examiner stated that the 
veteran's cardiac catherization did not show significant 
coronary heart disease.  

In January 2002, the veteran sought treatment for 
reevaluation of diabetes mellitus, hypertension, and coronary 
artery disease.  The veteran also complained of erectile 
dysfunction.  The examiner noted that the diabetes was well 
controlled, and that the veteran did not have coronary artery 
disease according to a cardiac catherization.  

In the November 2002 Supplemental Statement of the Case, the 
RO acknowledged that the veteran had been diagnosed as having 
diabetes mellitus in May 2001, and it granted presumptive 
service connection for that disability.  At the November 2003 
informal hearing, the veteran testified that the impotence 
occurred following the diagnosis of diabetes, and that his 
primary physician stated there was no test to confirm the 
condition.  He testified that the diagnosis of diabetes 
happened after the medical center tested his blood as a 
result of being admitted for hypertension.  The veteran 
contended that just because the diabetes was found after the 
diagnosis of hypertension did not mean that the diabetes had 
not preceded the hypertension and that the hypertension was 
secondary to the diabetes.  The veteran also testified his 
primary physician had diagnosed coronary artery disease, and 
he had not heard any physician discuss a connection between 
the diabetes and heart disorder.  

The evidence reveals that the veteran was diagnosed as having 
diabetes mellitus in May 2001 before the December 2001 VA 
examination.  At the latter examination, though, the examiner 
did not consider whether any of the veteran's disorders (like 
hypertension and ischemia) were related to the diabetes 
because the examiner concluded that the veteran did not have 
diabetes.  This assessment is at least questionable because 
the examiner's underlying assumption concerning the diagnosis 
of diabetes appears to have been incorrect.  A denial of the 
veteran's secondary service connection claims would be 
justifiable if the Board decided that hypertension and 
ischemia were not related to the diabetes in lieu of any 
medical opinion stating such in the record.  The Board, 
however, is prohibited from relying on its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995).  Therefore, whether the hypertension and 
cardiovascular disease, including ischemia, are associated 
features of the diabetes needs to be assessed by a medical 
professional.  Moreover, the incidence of impotence as an 
associated feature of the diabetes should be appraised.

The RO should afford the veteran a VA examination to clarify 
the onset and diagnosis of impotence, and assess whether the 
disability is proximately due to or the result of the 
service-connected diabetes.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159, 3.310 (2003).  Additionally, the VA 
examiner should assess whether the veteran's hypertension and 
heart disorder, including ischemia, are proximately due to or 
the result of service-connected diabetes, or, conversely, 
whether the non-service connected hypertension and heart 
disorder were aggravated or permanently increased in severity 
due to or as a result of the service-connected diabetes.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that all 
appropriate theories of entitlement for the specific benefit 
sought should be considered).  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hypertension, cardiovascular 
disease, including ischemia, and 
impotence are proximately due to or the 
result of the service-connected 
diabetes.  Alternatively, the examiner 
should opine whether the hypertension, 
cardiovascular disease and impotence 
were aggravated or permanently 
increased in severity due to or as a 
result of the service-connected 
diabetes.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for hypertension, 
cardiovascular disease, to include 
ischemia, and impotence as secondary to 
service-connected diabetes mellitus 
Type II, and the issue of a special 
monthly compensation for the loss of 
use of a creative organ.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




